Case 2:18-bk-15100-MCW   Doc 101 Filed 01/16/20 Entered 01/16/20 14:26:23   Desc
                          Main Document    Page 1 of 9
Case 2:18-bk-15100-MCW   Doc 101 Filed 01/16/20 Entered 01/16/20 14:26:23   Desc
                          Main Document    Page 2 of 9
                                                            Rachel Flinn
                                                            Russell Brown, Chapter 13
                                                            Trustee; 3838 N. Central
                                                            Ave., Ste. 800, Phoenix, AZ
                                                            85012
                                                            2020.01.16 14:25:33 -07'00'




Case 2:18-bk-15100-MCW   Doc 101 Filed 01/16/20 Entered 01/16/20 14:26:23                 Desc
                          Main Document    Page 3 of 9
               Rachel Flinn
               Russell Brown, Chapter 13
               Trustee; 3838 N. Central Ave.,
               Ste. 800, Phoenix, AZ 85012
               2020.01.16 14:25:43 -07'00'




Case 2:18-bk-15100-MCW                Doc 101 Filed 01/16/20 Entered 01/16/20 14:26:23   Desc
                                       Main Document    Page 4 of 9
Case 2:18-bk-15100-MCW   Doc 101 Filed 01/16/20 Entered 01/16/20 14:26:23   Desc
                          Main Document    Page 5 of 9
Case 2:18-bk-15100-MCW   Doc 101 Filed 01/16/20 Entered 01/16/20 14:26:23   Desc
                          Main Document    Page 6 of 9
Case 2:18-bk-15100-MCW   Doc 101 Filed 01/16/20 Entered 01/16/20 14:26:23   Desc
                          Main Document    Page 7 of 9
Case 2:18-bk-15100-MCW   Doc 101 Filed 01/16/20 Entered 01/16/20 14:26:23   Desc
                          Main Document    Page 8 of 9
Case 2:18-bk-15100-MCW   Doc 101 Filed 01/16/20 Entered 01/16/20 14:26:23   Desc
                          Main Document    Page 9 of 9
